Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims  7,12,14,21-23,26,41,44 and 49-64 are pending.
Applicant elects without traverse  the group III claims 7, 12, 14, 21, 41, 44 and 62-64 , for examination. Claims 22-23, 26 and 49-61 are withdrawn.Therefore 7, 12, 14, 21, 41, 44 and 62-64 are for examination..

Claim Rejections, 35 U.S.C 112 (a)  Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 7, 12, 14, 21, 41, 42, 62-64 are rejected under 35 U.S.C. § 112(a), written description, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a genus of compositions comprising: any engineered diazotrophic bacterium comprising its native rpoN promoter is replace by any means and replce by constitutive promoter  and with  at least one genetic variation introduced in a nitrogen fixation genetic regulatory network or a nitrogen assimilation genetic regulatory network that results in one or more of: increased expression or activity of nifH, increased expression or activity of nifA..
	To satisfy the written description aspect of 35 U.S.C. § 112, first paragraph, for a claimed genus of [compositions or methods], it must be clear that:  (1) the identifying characteristics of the claimed [compositions or methods] have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these; and (2) a representative number of species within the genus must be disclosed.
	The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as be structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical Inc. v. Gen-Probe Inc. (CAFC (2002) 63 USPQ2d 1609).
The specification discloses only a single representative species of a genus of compositions comprising: engineered diazotrophic bacterium comprising  its NpoN promoter replace by constitutive promoter by any means and at least one genetic variation introduced in a nitrogen fixation genetic regulatory network that results in increased expression or activity of nifH, of the instant specification).   However, this single disclosed species fails to provide adequate written description for a genus of compositions comprising: any engineered engineered diazotrophic bacterium comprising  replacing its rpoN promoter  by constitutive promoter by any means and at least one genetic variation introduced in a nitrogen fixation genetic regulatory network that results in increased expression or activity of nifH as encompassed by the claims, which encompasses any engineered diazotrophic bacterium encompassing extremely diverse.  In this case, the specification fails to describe how these extremely diverse bacterium can introduce nitrogen fixation in plants when they are combined in a composition comprising a plant seed because the genus of compositions comprising: any engineered diazotrophic bacterium comprising at least one genetic variation introduced in a nitrogen fixation genetic regulatory network that results in increased expression or activity of nifH encompasses widely variant species.  While M.P.E.P. section 2163 acknowledges that a single species can describe a genus, it also acknowledges that for a genus that encompasses widely variant species, disclosure of a single species within the genus fails to adequately describe all members of the genus.  Please refer to the M.P.E.P. section 2163 [R-5] under II, A, 3, (a), (ii) for more details with respect to sufficient number of representative species that should be disclosed to describe a widely variant genus.  It is noted by the Examiner that none of the dependent claims 2-10 and 13-24 remedy the deficiency of claim 1 with regard to written description guidelines under 35 U.S.C. 112(a).
Given the lack of additional representative species of the claimed genus of compositions, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



Claims  7, 12, 14,21, 41, 44, 62-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Pivot Bio ( Wo2017/011602, IDS)) in view of Leang et al (BMC genomics 2009, 10, pp 1-19).

Pivot Disclosed methods of increasing nitrogen fixation in a non-leguminous plant. The methods can comprise  exposing the plant to a plurality of  diazotrophic bacteria ( para 0089. 0096). Each member of the plurality comprises one or more genetic variations introduced into one of more genes or non-Coding polynucieotides of the bacteria’s nitrogen fixation or assimilation genetic regulatory network, such  that the bacteria are capable of fixing atmospheric nitrogen in the presence of exogenous nitrogen ( Abstract).  Pivot disclose  said bacteria  comprise genetic modification of  nif genes  resulting  increased expression of nifA and NIFH proteins  ( pare 0091-0095). Pivot disclose also composition  comprising  a seed and said diazotrophic bacteria ( para 0021, 0030) plant,  corn, rice  (0028, 00144)

However Pivot did not disclose wherein said  modified bacteria’s rpoN expression is increased by deleting the native rpoN promoter and replacing with strong constitutive promoter.
Leang et al. disclosed rpoN expression is increased by deleting the native rpoN promoter and replacing with a strong constitutive promoter (deletion of rpoN gene  and upstream intergenic region which  include native promoter and a copy of rpoN gene is introduced under the control of constituvely expressed lac promoter to increase rpoN expression ( see Page 14  to page 15, fig 1a and 1d). It would have been obvious to a person of ordinary skill in the art at the time of instant application is filled  to  combine Pivot and Leang et al  to modify the genetically modified diazotrophic bacterium as disclosed by PIVOT to integrate the teaching of Leang et al. whereby  rpoN expression is increased by deleting the native rpoN promoter and replacing with a strong constitutive promoter which result increased expression of NiFa and NifH protein resulting  increased  production of nitrogen.






Conclusion
Claims  7, 12, 14, 21, 41, 44 and 62-64 are rejected.   No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD Y MEAH/Examiner, Art Unit 1652